960 So. 2d 64 (2007)
STATE of Louisiana
v.
Corey HOLDER & Jerrod Johnson.
No. 2007-KK-1576.
Supreme Court of Louisiana.
July 27, 2007.
In re Holder, Corey et al.; Johnson, Jerrod;Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Caddo, 1st Judicial District Court Div. D, No. 240,612; to the Court of Appeal, Second Circuit, No. 42829-KW.
Writ Granted. The Court of Appeal erred in overturning the decision of the district court and concluding that Lieutenant Azlin has the expertise to offer an opinion in scarring related to dog bites. The district court's conclusion that the Lieutenant is not qualified to render an expert opinion in scarring from a dog bite has support in the record and is not, on the record before us, an abuse of discretion. The Court of Appeal's ruling is reversed and the district court's ruling is reinstated. Nothing in this ruling prevents the presentation of factual evidence related to the scar.
TRAYLOR, J., would deny the writ.